DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 7, and 25, as well as claims 3-6 and 8-24 as they are dependent on claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "each pulling mechanism" in lines 11, 13, and 14 and recites “the pulling mechanisms” in line 17.  There is insufficient antecedent basis 
5.	Claim 2 recites the limitation "one or more of the pulling mechanisms" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “to the selective pulling of one or more of the plurality of pulling mechanisms”.
6.	Claim 7 recites the limitation "each pulling mechanism" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “wherein each of the plurality of pulling mechanisms”.
7.	Claim 25 recites the limitation "each actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be interpreted as follows: “wherein each of the at least one actuators”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-11, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace U.S. 2003/0018323 (herein referred to as “Wallace”) and in view of Weber U.S. 2017/0273733 (herein referred to as “Weber”).
11.	Regarding Claim 1, Wallace teaches an electrosurgical apparatus (Fig. 1, 2B, para 0063) comprising:
	a. an assembly (Fig. 1, ref num 62, 64) including at least one actuator (Fig. 1, ref num 64, para 0063)
	b. a shaft (Fig. 1, 2b, ref num 54) including a proximal end (see Fig. 1), a distal end (Fig. 1, ref num 56), the proximal end of the shaft coupled to the assembly (see Fig. 1, ref num 54 and 64)
c. a tip (Fig. 2b, ref num 66, para 0063-0064) including an electrode housing (Fig. 2B, ref num 58) and a hinging mechanism coupling the electrode housing to the distal end of the shaft (Fig. 2B, ref num 10, para 0064), the electrode housing including a proximal end (Fig. 2B, ref num 58 nearest ref num 10) and a distal end (Fig. 2B, ref num 58 where 72 protrudes), an electrode being disposed through the distal end of the electrode housing (Fig. 2B, 3A, ref num 72 and 12; para 0063); and

e. wherein the at least one actuator is configured to be rotated and selectively pull one or more of the pulling mechanisms in a proximal direction to pivot the tip relative to the shaft via the hinging mechanism (para 0064-0065).
Wallace fails to teach: (b) a hollow interior of the shaft.
Weber teaches a system that has a plurality of actuators (Fig. 1f, ref nums 121, 123) in which a shaft is coupled to the actuators, this shaft has a hollow interior (Fig. 1a, ref num 132/131, “hollow tubes”).  The shaft is hollow in order to house the various structures that must be introduced into the body for the desired treatment (para 1171).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

12.	Regarding Claim 2, Wallace teaches the hinging mechanism (Fig. 2B, ref num 10, para 0064) includes a first hinging member and a second hinging member (Fig. 2B, see the left and right portions of ref num 10 make up a first hinging member and a second hinging member), the first and second hinging member hingedly coupled to each other (Fig. 3, ref num 10, the multitude of hinging portions, are coupled via ref num 12) such that, responsive to the selective pulling of one or more of the pulling mechanisms (Fig. 3, ref num 14), the tip is pivoted relative to the shaft along a first two-dimensional plane (para 0064, end effector 66 is manipulated by the movement of the hinging mechanisms, ref num 10 as well as the pulling mechanisms, ref num 14).

13.	Regarding Claim 3, Wallace teaches the hinging mechanism includes a third hinging member, the third hinging member hingedly coupled to the second hinging member such that, responsive to the selective pulling of one or more of the pulling mechanism the tip is pivoted relative to the shaft along a two-dimensional plane (see Fig. 3, ref num 10 has a plurality of hinging mechanism including a first, second, and third, in which they are hingedly coupled via ref num 12; see para 0064 that the end effector/tip is manipualted by the movement of the hinging mechanisms and pulling mechanisms, ref nu 14).



15.	Regarding Claim 5, Wallace teaches 
a. the at least one actuator includes a first actuator and a second actuator (see Fig. 3, ref num 312 has two separate gears, para 0084) and 
b. the plurality of pulling mechanisms include first, second, third, and fourth pulling mechanisms (instances of ref num 14 being attached to respective ref num 16 and 19, see Fig. 3, para 0064-0065, as shown there are four present; also these are associated with the rods 300 as shown in Fig. 30).
	Wallace fails to teach the proximal ends of the first and second pulling mechanisms coupled to the first actuator such that when the first actuator is rotated, one of the first or second pulling mechanisms is pulled in a proximal direction and tension from the other of the first or second pulling mechanisms is released enabling the other of the first or second pulling mechanisms to travel in a  distal direction, the proximal ends of the third and fourth pulling mechanisms coupled to the second actuator such that when the second actuator is rotated, one of the third or fourth pulling mechanisms is pulled in a proximal direction and tension from the other of the third or fourth pulling mechanisms is released enabling the other of the third or fourth pulling mechanisms to travel in a distal direction.

	the proximal ends of the first and second pulling mechanisms coupled to the first actuator (Fig. 1f, ref nums 129a/b coupled to 123, coupled to 121) such that when the first actuator is rotated (para 1184 “forces from cords 129a and 129b may be transferred to lysing tip 110…may be rotated”), one of the first or second pulling mechanisms is pulled in a proximal direction and tension from the other of the first or second pulling mechanisms is released enabling the other of the first or second pulling mechanisms to travel in a distal direction (para 1184 “by selectively pulling on one of the cords 129a and 129b, tip 110 may be rotated in a desired direction and by selectively pulling on another of the cords 129a and 129b, tip 110 may be rotated in a different desired direction”; para 1183 “hinges 127/128 may allow for one or both of distal actuation rods 121/122 to be pivoted/rotated in a desired direction”), and 
	the proximal ends of the third and fourth pulling mechanisms coupled to the second actuator (Fig. 1f, ref nums 126a/126b are coupled to 124 and 122) such that when the second actuator is rotated, one of the third or fourth pulling mechanisms is pulled in a proximal direction and tension from the other of the third or fourth pulling mechanisms is released enabling the other of the third or fourth pulling mechanisms to travel in a distal direction (these move in the same fashion as the first and second pulling mechanisms with the first actuator as described above, see para 1183-1185). By selectively manipulating the pulling mechanisms in order to actuate movement of the end effector of the instrument, the treatment is designed specifically for the desired 

16.	Regarding Claim 6, Wallace teaches when equal tension is maintained in each of the plurality of pulling mechanisms (instances of ref num 14 being attached to respective ref num 16 and 19, see Fig. 3, para 0064-0065), the tip is colinear relative to the shaft (as shown in Fig. 2A, the tip is colinear to the shaft, therefore, it is assume that there is no rotation of the pulling mechanisms, so they have the equal tension applied, also see para 0023 where the tip angle may be 0 degrees).

17.	Regarding Claim 7, Wallace teaches each of the plurality of pulling mechanism (Fig. 3, ref num 14) includes a first wire (para 0082 “each rod is joined with a cable or wire 302…mates concentrically”), and that the rod may be rigid (para 0030, also see Fig. 3, ref num 20 “guide tube” which is rigid), and a second wire (see Fig. 3, ref num 14, the portion below the guide tube is the second wire of each pulling mechanism), wherein the first wire is coupled to the proximal end of the electrode housing (Fig. 11A, ref num 14 is coupled to the tip of the device), the second wire is coupled to the at least one actuator (as shown in Fig. 1, the second wire, also the distal end of the pulling mechanism, is coupled to the actuator via ref num 52) and the rigid linear member couples the first and second wires (see Fig. 3, how ref num 20 resides between the top 
	
18.	Regarding Claim 8, Wallace fails to teach a tube including a proximal end and a distal end, the tube disposed through the hollow interior of the shaft, the distal end of the tube coupled to the proximal end of the electrode housing and the proximal end of the tube configured to receive a gas to be provided to the electrode housing.
	Weber teaches a tube including a proximal end and a distal end (Fig. 1a, ref num 131 and Fig. 3a, ref num 331), the tube disposed through the hollow interior of the shaft (Fig. 1a, ref num 132 and Fig. 3A, ref num 332), the distal end of the tube coupled to the proximal end of the electrode housing (see Fig. 1a, how 131 is coupled to 110; also see Fig. 3A, how 331 is coupled to 310) and the proximal end of the tube configured to receive a gas to be provided to the electrode housing (Fig. 3A embodiment which may be combined with Fig. 1A embodiment; Fig. 3A, ref num 304, para 1201 “canal 304 may include, but not be limited to, cold nitrogen gas”). The shaft and tube are hollow in order to house the various structures that must be introduced into the body for the desired treatment (para 1171).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included that the shaft be hollow in order to house the various actuation and pulling mechanisms for the desired treatment of the procedure.


Weber teaches the system has a hinging mechanism (Fig. 1a/1f, ref nums 127 and 128) includes at least one aperture (as shown, there are many apertures of the hinge mechanisms, see Fig. 1a and 1f), the distal end of the tube (Fig. 1a, ref num 131) disposed through the at least one aperture (para 1183 “once hinges 127/128 have exited or are approximately coincident with or ear the terminal end of the first/inner/device cannula 131”). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have an aperture on the hinging mechanism, since applicant has not disclosed that the aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the aperture, as the hinging mechanisms are equivalent in the art as taught by Weber.


20.	Regarding Claim 10, Wallace fails to teach a conductive wire including a proximal end and a distal end, the proximal end of the conductive wire is coupled to the electrode to provide electrosurgical energy thereto.
	Weber teaches a conductive wire including a proximal end and a distal end, the proximal end of the conductive wire is coupled to the electrode to provide electrosurgical energy thereto (para 1173 “wire or wires may extend through an insulator or insulating portion of linking member 115 and connect with a conducting 

21.	Regarding Claim 11, Wallace fails to teach the conductive wire is slidable within the shaft and the electrosurgical apparatus further comprises at least one second actuator, the at least one second actuator coupled to the conductive wire and configured to be rotated to control the extensions and retraction of the electrode relative to the distal end of the electrode housing.
	Weber teaches the conductive wire (ref num 141/142) is slidable within the shaft (para 1180, shaft 142 is slideably coupled to the first/inner/device cannula 131”) and the electrosurgical apparatus further comprises at least one second actuator (ref num 122) coupled to the conductive wire (para 1180 “shaft 142 may comprise…that may be brought into an actuation rod”) and configured to be rotated to control the extensions and retraction of the electrode relative to the distal end of the electrode housing  (para 1183 “one or both of distal actuation rods 121/122 to be pivoted/rotated”; para 1186 “actuation rods 121/123 and/or 122/124, respectively, and may allow for rotation of lysing tip 110”; para 1175 “retraction guide 125 is preferably near tip 110…near the distal end of one of actuation rods 121/122…extend laterally relative to actuation rod 

22.	Regarding Claim 14, Wallace fails to teach the electrode is extended past the distal end of the electrode housing and the electrode is energized via the conductive wire for electrosurgical cutting.
Weber teaches the electrode is extended past the distal end of the electrode housing and the electrode is energized via the conductive wire for electrosurgical cutting (para 1177 “energy delivery side will ultimately delivery electrosurgical energy”; para 1173 “wire or wires may extend through an insulator or insulating portion of linking member 115 and connect with a conducting portion of linking member 115 and/or lysing member…supply electrosurgical energy”; para 1187 “electrosurgical actuation button 167 may be used to initiate transmission of electrosurgical cutting”). The configuration of the electrode to the energy being provided allows for a selective treatment delivered to the treatment site (para 1177).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the electrode to extend past the distal end of the housing in order to specifically treat a certain area of the tissue.



24.	Regarding Claim 21, Wallace teaches the electrode is configured as one of an electrically conductive blade or an electrically conductive needle (para 0021 “end effectors have a single working member such as a scalpel, a blade, or an electrode”).

25.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Weber, and in view of Rencher U.S. 2016/0022347 (herein referred to as “Rencher”).
26.	Regarding Claim 12, Wallace fails to teach when the electrode is extended past the distal end of the electrode housing or the electrode is retracted within the electrode housing, the electrode is energized via the conductive wire and gas is provided to the electrode housing to form plasma.
	Weber teaches when the electrode is extended past the distal end of the electrode housing or the electrode is retracted within the electrode housing (para 1177), the electrode is energized via the conductive wire (para 1177 “energy delivery side will ultimately delivery electrosurgical energy”; para 1173 “wire or wires may extend through 
Weber fails to teach the gas is provided to the electrode housing to form plasma.
Rencher teaches an electrosurgical apparatus (ref num 100) in which an electrode is provided in order to deliver electrosurgical energy to the target area (abstract, para 0049).  The apparatus produces plasma (para 0049) in which when the electrode is in a retracted position, the gas provided forms a plasma in the housing (para 0049).  Plasma is used for cauterization, sterilization, and hemostasis of the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace-Weber in order to provide that the gas forms a plasma for cauterization, sterilization, and hemostasis of the target tissue.

27.	Regarding Claim 13, Wallace teaches fails to teach the end effector of the instrument could be scissors (para 0063), however, Wallace fails to teach when electrode is extended past the distal end of the electrode housing for mechanical cutting.

	Rencher also teaches that when the electrode is exposed beyond the distal end, mechanical cutting is actuated (para 0046, para 0050). The approach of the cutting of the tissue achieves the desired effect of the specific procedure actuated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace-Weber that the electrode cut the tissue in order to achieve the desired effect.

28.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Weber, and in view of Park U.S. 2014/0276393 (herein referred to as “Park”).
29.	Regarding Claim 15, Wallace teaches a sliding member, a second actuator (para 0082 “actuation of any of the wrist mechanism embodiments described…with the use of the tool base 62 schematically depicted in Fig. 1…rods extend through the shaft 52 from the wrist mechanism 10 to the tool base 62…each rod 300 is joined with a cable or wire”; para 0083 “each of the four rods 300 may be inserted through a separate 
However, Wallace fails to teach the sliding member slidably mounted within the assembly, the sliding member coupled to the distal end of the conductive wire and to the second actuator, wherein, responsive to the rotation of the second actuator in a first direction, the sliding member is configured to pull the conductive wire in the proximal direction to retract the electrode relative to the distal end of the electrode housing.
Park teaches an assembly in which a rotating actuator (ref num 37) selectively engagaes the electrode (ref num 33) in which a pull wire is connected (ref num 39), and when the pull wire is moved, the slidably acuator moves the electrode into an extended and retracted position depending on the embodiment (para 0048).  This gives an infinite number of configurations between the retracted and expanded states that are suitable for the desired treatment (para 0048).  As Wallace already teaches the second actuator, the wire, and sliding members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to include the specific movement and retraction/expansion of the electrodes based on the configuration of the actuators in order to properly move the electrodes based on the desired treatment.


	Weber teaches a spring disposed in the electrode housing (para 1175 “retraction guide 125 may comprise a resilient material, such as a spring, so that it provides restorative force during retraction of tip 110 into cannula 131”), the spring configured to bias the electrode in a distal direction past the distal end of the electrode housing (para 1175).  The spring provides restorative force during the retraction of the end effector of the instrument (para 1175).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included a spring for the restorative forces during the extension and retraction of the tip of the instrument.

31.	Regarding Claim 17, Wallace teaches fails to teach wherein responsive to the rotation of the second actuator in a second direction, the sliding member is configured to extend the conductive wire in a distal direction to extend the electrode relative to the distal end of the electrode housing.
	In another embodiment of Weber, it discusses that a hinging/actuation mechanism may allow for rotation of the tip which in result extends the tip beyond the distal end of the cannula (para 1296). By selectively manipulating the hinging/actuation mechanisms in order to actuate movement of the end effector of the instrument, the treatment is designed specifically for the desired target area and can be fine-tuned depending on the needs of the procedure (para 1184).  Therefore, it would have been .

32.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Weber, and in view of Park and Rencher. 
33.	Regarding Claim 18, Wallace fails to teach the sliding member is coupled to a gas source and to the tube and the sliding member is configured to provide the gas from the gas source to the tube.
	Rencher teaches the sliding member (Fig. 3A, ref num 116) is coupled to a gas source (para 0049 “gas…is then supplied to the flow tube from either the electrosurgical generator or an external has source”) and the sliding member is configured to provide the gas from the gas source to the tube (para 0044 “the slide 116 is coupled to the flow tube 122”; para 0044 “flow tube 122…when being employed for plasma applications”). Gas/plasma is used for cauterization, sterilization, and hemostasis of the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace in order to provide that the gas forms a plasma for cauterization, sterilization, and hemostasis of the target tissue.

34.	Regarding Claim 19, Wallace fails to teach the sliding member is coupled to an energy source and the sliding member is configured to provide electrosurgical energy to the conductive wire.
.

35.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Weber, and in view of Pacheco U.S. 2015/0073342 (herein referred to as “Pacheco”) and Shelton U.S. 10,441,369 (herein referred to as “Shelton”).
36.	Regarding Claims 22, 24 and 25, Wallace teaches fails to teach at least one actuator is configured to be coupled to at least one motor for rotating the at least one actuator, the at least one motor is configured to be controlled via at least one processor and at least one input receiving device, a fourth actuator and a wire, the wire disposed through the shaft and coupling the fourth actuator to the electrode, the fourth actuator configured to be rotated to control the extension and retraction of the electrode relative to the distal end of the electrode housing, each motor is controllable via at least one processor and at least one input receiving device to selectively rotate one or more of the actuators to pivot the tip relative to the shaft.
	Pacheco teaches a drive assembly that contains a plurality of actuators coupled to a plurality of motors (para 0039 “may include up to four motors coupled to the catheter support…actuation of the motor 510 and/or 514 may rotate the drive shaft 518 


	Shelton teaches a first, second, and third actuator (see Fig. 29, ref nums 1250), the third actuator coupled to the shaft (Fig. 31, ref num 1208, see how 1250 is coupled to the shaft) such that the rotation of the third actuator rotates the shaft relative to the assembly (Col. 25 lines 58-61, “rotation of each driven elements”; Col. 28 lines 61-64 “driven element 1304 will thereby cause rotation of the rotation drive gear 2072.  Rotation of the rotation drive gear 2072 ultimately results in the rotation of the elongated shaft assembly 2008 (and the surgical end effector 2012)”), wherein when the shaft is rotated the tip is rotated (Col. 28 lines 61-64 “driven element 1304 will thereby cause rotation of the rotation drive gear 2072.  Rotation of the rotation drive gear 2072 ultimately results in the rotation of the elongated shaft assembly 2008 (and the surgical end effector 2012)”). The plurality of actuators provides alignment of the pulling mechanisms as well as multiple angles in which the device may be actuated for improved accuracy and effect of the treatment (Col. 26, lines 7-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included a third actuator for the improved treatment effect.

Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794